 

Exhibit 10.1

 



GASIFIER PURCHASE AGREEMENT

 

THIS GASIFIER PURCHASE AGREEMENT (this “Agreement”) is made as of this 10th day
of November, 2015 (the “Effective Date”), by and between MAGNEGAS CORPORATION, a
Delaware corporation (“MagneGas”) and GREEN ARC SUPPLY, L.L.C., a Louisiana
limited liability company (“GAS”). MagneGas and GAS are each referred to herein
individually as a “Party,” and jointly as the “Parties.”

 

RECITALS

 

A. MagneGas is engaged in the business of developing and manufacturing Gasifiers
(as defined below) that operate with MagneGas’ proprietary technology to
generate a proprietary gaseous fuel from certain waste products (the “MagneGas
Fuel”).

 

B. GAS is a company doing business in Louisiana and Texas with access to a
distribution network in Louisiana, Texas and other states for potential
marketing of MagneGas Fuel.

 

C. MagneGas and GAS have entered into that certain Distribution and License
Agreement of even date herewith (the “License Agreement”), pursuant to which GAS
is granted a license to manufacture, market, distribute and sell MagneGas Fuel
within a limited territory and subject to the terms and conditions described
therein.

 

D. As a condition to the License Agreement, MagneGas shall sell and GAS shall
purchase a MagneGas gasification system meeting the specifications described
herein (the “Gasifier”).

 

E. The purpose of this Agreement is to set forth the terms and conditions upon
which MagneGas will sell to GAS and GAS will purchase the Gasifier from
MagneGas, and the respective duties, obligations, and responsibilities of each
of the Parties.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties, intending to be legally bound,
hereby agree as follows:

 

OPERATIVE TERMS AND CONDITIONS

 



  1. DEFINITIONS



 

In addition to any other term defined elsewhere in this Agreement, the following
terms shall have the respective meanings set forth below.

 

1.1 “Affiliate” means any legal entity that is owned by, owns, or is under
common Ownership with a party. "Ownership" means more than 50% of the voting
interests of a Party, whether attained through stock or equity ownership or
through a contractual arrangement.

 

1.2 “Confidential Information” shall have the meaning set forth in Section 12.1.

 



  

 

  

1.3 “Construction Completion Deadline” shall have the meaning set forth in
Section 4.4.

 

1.4 “GAS Indemnified Parties” shall have the meaning set forth in Section 11.1.

 

1.5 “Facility” shall have the meaning set forth in Section 3.3.

 

1.6 “Force Majeure Event” shall have the meaning set forth in Section 13.1.

 

1.7 “Gasifier” shall mean a 100KW Plasma Arc Gasifier manufactured by MagneGas
based on technology which gasifies liquid waste (the Vertical Gasification
Gasifier) as specified on Exhibit A.

 

1.8 “Initial Deposit” shall have the meaning set forth in Section 4.2.

 

1.9 Reserved.

 

1.10 “Losses” shall mean any and all damages, settlement amounts, assessments,
fines, dues, penalties and other costs and expenses (including, without
limitation, court costs, interest and reasonable fees of attorneys, accountants
and other experts) required to be paid to third parties with respect to the
claim, suit, or action in question by reason of any judgment, order, decree,
stipulation or injunction, or any settlement entered into in accordance with the
provisions of this Agreement, together with all documented out-of-pocket costs
and expenses incurred in complying with any judgments, orders, decrees,
stipulations and injunctions that arise from or relate to such claim, suit, or
action.

 

1.11 “MagneGas Fuel” shall mean the fuel manufactured by a MagneGas Gasifier as
defined in the Recitals to this Agreement.

 

1.12 “MagneGas Indemnified Party” shall have the meaning set forth in Section
11.2.

 

1.13 “Notice of Completion” shall have the meaning set forth in Section 4.3.

 

1.14 “License Agreement” shall have the meaning ascribed to that term in the
Recitals to this Agreement.

 

1.15 “Person” or “person” shall mean any natural person, corporation,
partnership, limited liability company, proprietorship, association, trust, or
other legal entity.

 

2.RESERVED.

 

3.PURCHASE AND SALE COMMITMENT

 

3.1 Sale of Gasifier. Subject to the terms and conditions herein, MagneGas does
hereby sell to GAS, and GAS does hereby purchase from MagneGas, one (1) Gasifier
as identified on Exhibit A. Notwithstanding the foregoing, in the event that
Exhibit A identifies a 100KW Gasifier, MagneGas may, in its sole option, deliver
a 200 KW Gasifier.

 



 2 

 

  

3.2 Purchase Price. The purchase price for the Gasifier is Seven Hundred
Seventy-five Thousand and No/100 Dollars ($775,000.00) (the “Purchase Price”).

 

3.3 Delivery Commitment. Delivery of the Gasifier will be to GAS’s leased
facility in Flint, Texas (the “Facility”). Subject to the provisions of Sections
4.5 and 4.6 below, MagneGas shall also pay for the cost of transportation to the
Facility for installation.

 

4.DEPOSIT, PAYMENT AND DELIVERY

 

4.1 Manner of Payment: Currency. All payments for the Purchase Price of the
Gasifier or otherwise in connection therewith shall be calculated and paid in
U.S. Dollars and shall be paid by cash wire transfer to an account in the name
of MagneGas at SunTrust Bank pursuant to wire instructions that MagneGas will
provide to GAS.

 

4.2 Initial Deposit. A non-refundable deposit of Ten Thousand and no/100 U.S.
Dollars (U.S. $10,000.00) has been paid by GAS prior to this date and is hereby
acknowledged (the “Initial Deposit”).

 

4.3 Payments. Payment of the Seven Hundred Sixty-five Thousand and no/100
Dollars ($765,000.00) balance of the total Purchase Price shall be due to
MagneGas as follows: (a) Three Hundred Eighty-two Thousand Five Hundred and
No/100 Dollars ($382,500.00) contemporaneously with the execution of this
Agreement; (b) One Hundred Ninety-one Thousand Two Hundred Fifty and No/100
Dollars ($191,250.00) upon written certification by MagneGas to GAS that
construction of the Gasifier is 75% complete; and (c) One Hundred Ninety-one
Thousand Two Hundred Fifty and No/100 Dollars ($191,250.00) upon delivery by
MagneGas of a Notice of Completion (as hereinafter defined). MagneGas shall be
under no obligation to commence manufacture of the Gasifier until receipt of the
$382,500.00 payment due contemporaneously with the execution of this Agreement.

 

4.4 Completion Deadline and Delivery. MagneGas shall have nine (9) months from
the payment of the initial $382,500.00 due upon execution of this Agreement to
complete manufacture of the Gasifier (the “Construction Completion Deadline”).
The Gasifier shall be deemed to have been completed when MagneGas notifies GAS
that it has completed construction of the Gasifier and has tested it to produce
MagneGas (a “Notice of Completion”).

 

4.5 Transfer of Title/Shipment and Delivery. Title to the Gasifier will transfer
to GAS upon MagneGas’s issuance of a Notice of Completion and the full payment
of the Purchase Price by GAS. Subject to the provisions of Section 4.6 below,
freight, insurance, transportation and all other costs associated with shipment
to the Facility shall be borne solely by MagneGas, and are included in the
Purchase Price, with GAS to be named as an additional insured party under any
insurance policy covering the Gasifier while in transit. Title and risk of loss
passes to GAS upon issuance of the Notice of Completion and prior to shipment of
the Gasifier out of the MagneGas facilities.

 



 3 

 

  

4.6 Shipping and Delivery Terms.

 

(i) The Gasifier will be packed and shipped in a commercially reasonable manner
mutually agreed by the parties, consistent with industry standards, and in
compliance with applicable law.

 

(ii) GAS will be responsible for bringing all utilities (water, electricity
etc.) to the Facility where the Gasifier will be installed. GAS will be
responsible for obtaining all required governmental permits and for preparing
the site and surrounding area in its entirety for the delivery and set up of the
Gasifier, including ensuring that the site meets the specifications set forth on
Exhibit B. MagneGas will be responsible for providing two technicians, at its
sole expense, to assist with the installation of the Gasifier.

 

4.7 Fuel Supply. Until the Commissioning Date (as hereinafter defined) for the
Gasifier, MagneGas shall provide MagneGas Fuel from its Florida facilities to
GAS, to the extent such fuel is available and not otherwise committed, at the
price of $15.00 per 140 cubic foot cylinder, plus shipping costs, net thirty
(30) day terms.

 

4.8 Future Gasifier Purchases. MagneGas will sell additional Gasifiers (having
the same specifications as the Gasifier purchased and sold hereunder, but
subject to the variations specified in this paragraph) to GAS for installation
anywhere within the Territory (as defined in the License Agreement), at the same
price and on the same terms and conditions as set forth in this Agreement,
except for price increases which may be implemented by MagneGas solely to
reflect increased cost of labor or materials. The Gasifiers to be sold hereby
are subject to changes in configuration or specifications as may be required by
applicable regulations or safety standards or requirements of the gasification
system.

 

5.ADDITIONAL OBLIGATIONS OF THE PARTIES

 

5.1 Training. At its sole expense, MagneGas shall provide at least one and up to
10 members of GAS personnel with training relating to the operation of the
Gasifier at the Facility. For such purpose, subsequent to shipment of the
Gasifier to the Facility, MagneGas will provide the services of one MagneGas
technician to GAS for a period of two (2) continuous weeks to provide training
at the Facility, as may be required, and commissioning of the Gasifier. Upon
completion of such period, MagneGas will certify the Gasifier as operational in
accordance with such standards as the parties have accepted as set forth on
Exhibit C (the “Commissioning Date”).

 

5.2 Service and Repair. MagneGas shall provide a service kit containing the
items identified on Exhibit A with the Gasifier delivered to the Facility, to
support one (1) year of component failures, at no additional cost.

 



 4 

 

  

5.3 Compliance with Law; Licenses and Approvals. Each Party shall comply in all
material aspects with all laws, rules, regulations, and other governmental
requirements applicable to such Party’s performance or obligations under this
Agreement, and shall obtain and maintain all material governmental permits,
licenses, and consents required in connection therewith. For clarification
purposes, GAS shall be responsible for all permits, licenses, consents and any
other compliance relative to the operation of the Gasifier or use of MagneGas
Fuel in the facility and in the Territory (as defined in the License Agreement).

 

5.4 Independent Contractors. Neither MagneGas nor GAS is, nor will any of them
be deemed to be, an agent, legal representative, joint venturer, partner, or
employee of the other for any purpose during the construction of the Gasifier.
For avoidance of doubt, neither MagneGas nor GAS will be entitled to (a) enter
into any contracts in the name of or on behalf of each other, (b) pledge the
credit of any party other than itself in any way or hold itself out as having
authority to do so, or (c) make commitments or incur any charges or expenses for
or in the name of each other. As to each other, for purposes of this Agreement,
MagneGas and GAS shall be independent contractors.

 

6.             NO LICENSE GRANTED. The purchase of the Gasifier does not
comprise a grant of any license to GAS to use the name “MagneGas” or to sell or
distribute any MagneGas Fuel. Any rights to such a license exist and are granted
only pursuant to the terms of the License Agreement.

 

7.SURVIVAL

 

All of the respective obligations, representations and disclaimers of the
Parties set forth in this Agreement shall survive the execution and delivery of
this Agreement and the delivery of the Gasifier to the Facility.

 

8.REPRESENTATIONS AND WARRANTIES; DISCLAIMER OF ADDITIONAL WARRANTIES; COVENANTS
BY GAS

 

8.1 By Both Parties. Each Party represents and warrants to the other Party that
(a) it has the requisite corporate power and authority to enter into and perform
its obligations under this Agreement, (b) it is not a party to any agreement or
understanding, and knows of no law or regulation, that would prohibit it from
entering into and performing its obligations under this Agreement, or that would
conflict with this Agreement, and (c) when executed and delivered by it, this
Agreement will constitute a legal, valid and binding obligation of it,
enforceable against it in accordance with the terms hereof.

 

8.2 Additional Warranties of MagneGas. MagneGas additionally represents and
warrants to GAS that (a) it owns or has sufficient rights to manufacture and
sell the Gasifier that will be supplied pursuant to this Agreement, (b) title to
the Gasifier will be conveyed to GAS free and clear of any liens or
encumbrances, (c) it has sufficient manufacturing capacity and access to
sufficient quantities of raw materials and component parts, materials and
ingredients to produce and provide the Gasifier to which it has committed
hereunder, (d) such Gasifier is protected by patents issued by the US Patent and
Trademark Office (the “USPTO”) or is otherwise covered by patents pending with
the USPTO, and to the best knowledge of MagneGas does not infringe on the
intellectual property of any third party in the United States, (e) such
Gasifier, at the time of shipment, and for a period of one year thereafter, will
conform in all material respects with the agreed-upon specifications for such
Gasifier as set forth on Exhibit A, (f) such Gasifier shall be fit for its
intended purpose, reasonably safe for use in accordance with the instructions
provided to GAS in writing, and free from any defects in design or
manufacturing, and (g) that as of the date hereof the use of the Gasifier to
make MagneGas Fuel complies with the applicable laws and regulations of the
United States and Florida, and that MagneGas has made and will make available to
GAS all third party reports received by it certifying or relating to such
compliance or to the content of emissions from the Gasifier during the
processing or manufacturing of MagneGas Fuel. MagneGas makes no representation
as to the Gasifier’s compliance with the laws and regulations of any country
other than the United States of America, and has not undertaken to determine
whether use of the Gasifier in Texas is compliant with local laws and
regulations. MagneGas also provides the specific warranties contained in Exhibit
C hereto.

 



 5 

 

  

8.3 Additional Warranties of GAS. GAS additionally represents and warrants to
MagneGas that neither GAS nor any of its representatives will intentionally make
any oral or written representations which vary materially from the
specifications, warranties, or representations by MagneGas with respect to the
Gasifier or the MagneGas Fuel as stated in packaging or written documentation
provided in writing by MagneGas to GAS relating to the Gasifier or MagneGas
Fuel. GAS acknowledges that GAS is solely responsible for ensuring compliance
with Texas laws, including, but not limited to, all environmental laws and
regulations and all applicable laws and regulations at the state and local
levels in Texas, during the initial installation of the Gasifier in the Facility
for the manufacture of the MagneGas Fuel. GAS further warrants and covenants
that it will not reverse engineer, grant access to the Gasifier to third parties
for the purpose of reverse engineering, or otherwise misappropriate the Gasifier
technology. GAS acknowledges that the foregoing covenant is particularly
important to MagneGas and that MagneGas is relying on this covenant and on the
confidentiality provisions of Section 12 hereof in order to enter into this
Agreement. GAS will further promptly notify MagneGas if and when it becomes
aware of any apparent infringement of the MagneGas technology in Texas.

 

8.4 Disclaimer of Additional Warranties. EXCEPT AS EXPRESSLY SET FORTH HEREIN,
NEITHER PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES TO THE OTHER, AND ALL SUCH
OTHER WARRANTIES, EXPRESS OR IMPLIED, ARE HEREBY DISCLAIMED.

 

8.5 Warranty Remedies. IN THE EVENT OF ANY BREACH OF ANY OF THE GASIFIER
WARRANTIES CONTAINED HEREIN, GAS MAY REQUIRE THE REPAIR OR REPLACEMENT OF THE
DEFECTIVE GASIFIER OR PART, OR RETURN OF THE PRICE PAID BY GAS.

 

9.[RESERVED]

 

10.LIMITATIONS OF LIABILITY

 

10.1 Limitation on Certain Damages. IN NO EVENT SHALL A PARTY BE LIABLE TO THE
OTHER PARTY FOR ANY SPECIAL, INDIRECT, PUNITIVE, OR CONSEQUENTIAL DAMAGES OF ANY
KIND (INCLUDING, WITHOUT LIMITATION, LOST PROFITS, BUSINESS, OR GOODWILL) IN
CONNECTION WITH THE GASIFIER, THE MAGNEGAS FUEL OR ANY OTHER MATTER COVERED BY
THIS AGREEMENT, REGARDLESS OF WHETHER SUCH LIABILITY IS BASED ON BREACH OF
CONTRACT, TORT, STRICT LIABILITY, BREACH OF WARRANTY, OR ANY OTHER THEORY, EVEN
IF SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. THE FOREGOING
LIMITATION OF LIABILITY REFLECTS A DELIBERATE AND BARGAINED FOR ALLOCATION OP
RISKS BETWEEN GAS AND MAGNEGAS AND IS INTENDED TO BE INDEPENDENT OF ANY
EXCLUSIVE REMEDIES AVAILABLE UNDER THIS AGREEMENT, INCLUDING ANY FAILURE OF SUCH
REMEDIES TO ACHIEVE THEIR ESSENTIAL PURPOSE.

 

10.2 THE TOTAL LIABILITY OF MAGNEGAS FOR ANY AND ALL LOSSES AND DAMAGES ARISING
OUT OF ANY CAUSE WHATSOEVER (WHETHER SUCH CAUSE BE BASED IN CONTRACT,
NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE) SHALL BE LIMITED TO
ACTUAL OUT-OF-POCKET DAMAGES, INCLUDING BUT NOT LIMITED TO GOVERNMENTAL FINES.
IN THE EVENT THAT THE LIABILITY FOR LOSS AND/OR DAMAGE ARISES IN CONNECTION WITH
THE MALFUNCTION OF A GASIFIER OR PART THEREOF, AT MAGNEGAS’s OPTION, MAGNEGAS
MAY INSTEAD REPAIR OR REPLACE SUCH PRODUCTS, BUT IN NO EVENT SHALL MAGNEGAS BE
LIABLE FOR INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES RESULTING FROM ANY
PRODUCT DEFECT.

 

10.3 IN THE EVENT OF A TERMINATION OF THIS AGREEMENT BY MAGNEGAS DUE TO A FORCE
MAJEURE EVENT AS SET OUT IN SECTION 13.1, MAGNEGAS’ SOLE OBLIGATION HEREUNDER
AND GAS’ SOLE REMEDY SHALL BE THE RETURN OF THE $775,000.00 PURCHASE PRICE.

 



 6 

 

  

10.4 Essential Part of the Bargain. The Parties acknowledge that the limitations
of liability set forth in this Article 10 are an essential element of this
Agreement between the Parties, and that the Parties would not have entered into
this Agreement but for such limitations of liability.

 

11.INDEMNIFICATION

 

11.1 Indemnification by MagneGas. MagneGas shall defend and/or settle any and
all third party claims, suits, and actions asserted against GAS, its Affiliates,
or their respective employees, officers, directors, managers, shareholders,
members, agents, Affiliates, successors, and assigns (each, a “GAS Indemnified
Party”), to the extent such claims, suits or actions arise from or are based on
(i) any breach by MagneGas of any of its representations, or warranties set
forth in Article 8 or (ii) an actual or alleged claim of infringement or
misappropriation of a patent, copyright, trademark or trade secret of any third
party in connection with GAS’s use of the Gasifier. All settlements under this
Section 11.1 shall be subject to discussion with GAS and shall require the prior
written consent of both Parties. GAS (and the applicable GAS Indemnified
Parties) shall at all times have the option, at its own expense, to participate
in the defense or settlement of the claim, suit, or action (including, without
limitation, through counsel of its own selection). In addition, MagneGas shall
indemnify and hold harmless the GAS Indemnified Parties from and against any and
all Losses suffered or incurred by any of them in connection with any such
claims, suits, or actions.

 

11.2 Indemnification by GAS. GAS shall defend and/or settle any and all third
party claims, suits, and actions asserted against MagneGas, its Affiliates, or
their respective employees, officers, directors, managers, shareholders,
members, agents, Affiliates, successors, and assigns (each, a “MagneGas
Indemnified Party”), to the extent such claims, suits or actions arise from or
are based on any breach by GAS of any of its representations or warranties set
forth in Article 8. All settlements under this Section 11.2 shall be subject to
discussion with MagneGas and shall require the prior written consent of both
Parties. MagneGas (and the applicable MagneGas Indemnified Parties) shall at all
times have the option, at its own expense, to participate in the defense or
settlement of the claim, suit, or action (including, without limitation, through
counsel of its own selection). In addition, GAS shall indemnify and hold
harmless the MagneGas Indemnified Parties from and against any and all Losses
suffered or incurred by any of them in connection with any such claims, suits,
or actions.

 



 7 

 

  

12.CONFIDENTIALITY

 

12.1 Confidential Information. As used in this Agreement, “Confidential
Information” means any material or information disclosed by either Party to the
other Party, in writing, orally or by inspection of tangible objects (including,
without limitation, material or information relating to such Party’s research,
development, customers, prospective customers, markets, finances, or other
business interests or trade secrets), which is designated in writing as
“Confidential,” “Proprietary” or some similar designation.

 

12.2 Confidentiality and Non-Use. Each Party shall treat as confidential all
Confidential Information of the other Party, shall not use such Confidential
Information except to exercise its rights and perform its obligations under this
Agreement, and shall not disclose such Confidential Information to any third
party, except to its attorneys and other advisors provided that such third party
agrees in writing to abide by restrictions on confidentiality and non-use that
are substantially the same as those set forth herein. Without limiting the
foregoing, each Party shall use at least the same degree of care it uses to
prevent the disclosure of its own confidential information of like importance,
which care shall be no less than reasonable care, to prevent the disclosure of
Confidential Information of the other Party. Each Party will promptly notify the
other Party of any actual or suspected misuse or unauthorized disclosure of the
other Party’s Confidential Information.

 

12.3 Exceptions. The provisions of this Article 12 shall not apply to material
or information that: (a) was in the public domain at the time it was disclosed
or has become in the public domain through no fault of the receiving Party; (b)
was known to the receiving Party, without restriction, at the time of disclosure
(other than through a disclosure to the receiving Party by the disclosing Party
prior to the Effective Date), as demonstrated by documentation in existence at
the time of disclosure; (c) is disclosed with the prior written approval of the
disclosing Party; (d) was independently developed by the receiving Party without
use of any Confidential Information of the disclosing Party; (e) becomes known
to the receiving Party, without restriction, from a third party not bound by an
obligation of confidentiality; or (f) is disclosed generally to third parties by
the disclosing Party without restrictions similar to those contained in this
Article 12. In addition, the receiving Party may disclose the other Party’s
Confidential Information to the extent such disclosure is required by law or by
order or requirement of a court, administrative agency, or other governmental
body, provided that the receiving Party provides prompt notice thereof to the
disclosing Party so as to afford the disclosing Party reasonable opportunity to
seek a protective order or otherwise prevent or restrict such disclosure.

 



 8 

 

  

12.4 Confidentiality of Agreement. The terms and conditions of this Agreement,
but not its existence, shall be treated as Confidential Information of each
Party. Upon the advance written consent of both Parties, not to be unreasonably
withheld, the Parties may elect to issue press releases or other forms of
publicity regarding the specific terms and conditions of this Agreement or
regarding the business relationship under this Agreement.

 

13.GENERAL PROVISIONS

 

13.1 Force Majeure. Neither Party shall be considered in default of its
performance of any obligation hereunder (other than an obligation to make any
payment due hereunder) to the extent that performance of such obligation is
prevented or delayed by any act of God or other cause beyond such Party’s
reasonable control, including, without limitation, any act, failure to act, or
delay in acting on the part of any governmental authority (including the
imposition of regulations which would prohibit the sale or manufacture of the
Gasifier or of MagneGas Fuel or which would require additional research and
development and with which a Party would be unable to comply within a reasonable
time); strikes or other labor difficulties; accidents or disruptions such as
fire, explosion, terrorism, flood, epidemics, unanticipated breakdown, failure,
or delay of third party essential machinery or telecommunications services, or
civil disturbance (each, a “Force Majeure Event”). If any Force Majeure Event
does arise, occur, or result, the Party subject thereto shall use commercially
reasonable efforts to minimize the consequences of such Force Majeure Event and
to overcome such Force Majeure Event as soon as reasonably possible. A Party
desiring to rely upon any Force Majeure Event as an excuse for failure, default,
or delay in performance shall provide the other Party with a written description
of the facts giving rise to said event when it arises and statement claiming
Force Majeure giving rise to suspension of the Parties’ obligation hereunder
during the pendency of such conditions of Force Majeure. If such Party is not
able to perform within ninety (90) days after the event giving rise to the
excuse of Force Majeure, the other Party may terminate this Agreement.

 



 9 

 

  

13.2 Assignment; Binding Effect. GAS may assign its rights under this Agreement
to the purchaser in a sale of all or substantially all of the assets of GAS, or
to the surviving entity in a merger of GAS with and into another entity,
provided that the assignee is a permitted assignee of GAS’s rights under the
License Agreement under the provisions for assignment set forth therein. Except
as set forth in the preceding sentence, neither Party may, assign, delegate, or
otherwise transfer this Agreement, or any of its rights or obligations hereunder
without the prior written consent of the other Party, and any such assignment,
delegation, or transfer shall be null and void. Subject to the foregoing, all of
the terms and conditions of this Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective successors and assigns.

 

13.3 No Rights In Third Parties. Nothing in this Agreement will confer any
rights upon any person other than the Parties and their respective successors
and assigns.

 

13.4 Choice of Law: Jurisdiction. This Agreement and its subject matter shall be
governed by and interpreted in accordance with the laws of the State of Florida,
without reference to any principles governing conflicts of law that might cause
the laws of any other jurisdiction to apply.

 

13.5 Legal Fees. If either Party brings an action against the other Party in
order to enforce the terms and conditions of this Agreement, the non-prevailing
Party in such action shall pay all reasonable costs and expenses (including
attorneys’ fees) incurred by the prevailing party.

 

13.6 Notices. All notices required under this Agreement shall be deemed
effective upon receipt and shall be (a) delivered personally, (b) sent via
overnight delivery using a nationally recognized courier service (e.g., UPS or
FedEx), to the Party to be notified, at the address(es) for such Party set forth
below, or at such address(es) of which such Party has provided notice in
accordance with the provisions hereof, as follows:

 



  To MagneGas: 150 Rainville Rd     Tarpon Springs, FL 34689     Attn:  Ermanno
Santilli, CEO         with a copy to: Shutts & Bowen LLP     4301 W. Boy Scout
Blvd., Suite 300     Tampa, FL  33607   Attn: Olga M. Pina, Esq         To GAS:
1845 Highway 3062   Homer, LA 71040   Attn: Clinton Rafe Dean, Manager        
with a copy to: Wiener, Weiss & Madison, APC     333 Texas Street, Suite 2350  
  Shreveport, LA 71101     Attn: Cliffe C. Laborde III



  



 10 

 

  

13.7 Entire Agreement; Amendments. This Agreement, including any Exhibits and
Schedules hereto, sets forth the entire agreement and understanding of the
Parties with respect to its subject matter. All prior and contemporaneous
agreements and understandings between the Parties, whether oral or written, are
hereby superseded in their entirety by this Agreement. This Agreement may be
amended, modified, or supplemented only by a written instrument duly executed by
each of the Parties.

 

13.8 No Waivers. The failure of either Party to assert a right hereunder or to
insist upon compliance with any term or condition herein will not constitute a
waiver of that right or excuse any subsequent nonperformance of any such term or
condition, or of any other term or condition, by the other Party.

 

13.9 Severability. If any provision of this Agreement is held invalid, illegal,
or unenforceable, such provision shall be modified to reflect the fullest legal
and enforceable expression of the intent of the Parties or, if not possible,
severed, and the remainder of this Agreement will not be affected thereby.
Notwithstanding the foregoing, the limitations of liability in Article 11 and
the indemnification provisions in Article 12 are considered by the Parties to be
integral to this Agreement and may not be modified or severed from this
Agreement.

 

13.10 Interpretation. The Section, Article, and Exhibit headings contained in
this Agreement are for reference purposes only, and shall not control or affect
the construction of this Agreement or the interpretation thereof in any respect.
Unless otherwise expressly indicated, all references to Sections, Articles, and
Exhibits are to the Sections, Articles, Exhibits and Schedules of this
Agreement.

 

13.11 Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be binding as of the Effective Date, and all of which shall
constitute one and the same instrument. Each such copy shall be deemed an
original, and it shall not be necessary in making proof of his Agreement to
produce or account for more than one such counterpart. Facsimile or
electronically scanned copies will be given the same force and effect as
original documents.

 

[Signature Page Next]


 

IN WITNESS WHEREOF, the Parties, by their duly appointed officers, have entered
into this Agreement on the Effective Date.

 



 11 

 

 

 

 



MAGNEGAS CORPORATION

      By:     Name: Ermanno Santilli   Title: President and CEO   Date: November
10, 2015

 

 

 

GREEN ARC SUPPLY, LLC 

      By:     Name: Clinton Rafe Dean   Title: Manager   Date: November 10, 2015



 

 

 12 

 

EXHIBIT A
DESCRIPTION OF GASIFIER

 

100KW MagneGas Gasification System

 



Deliverable Product Structure:

 

[image_001.jpg]

 

System Specifications

  

1. MODES FOR USE

 

TOTAL MODE: For the gasification of various liquid such as ethylene glycol and
other hydrocarbon liquids via its recirculation through the arc until liquid
molecules are converted by the arc and into usable MagneGas Fuel, heat and a
percentage of carbon residue.

 

2. MAIN COMPONENTS

 

•Environmental

•Temperature: 0o – 125o F

•Humidity: 5 – 95%

•Input Power

•Voltage: 480 VAC, 60 Hz

•Amps: 335 A (nominal)

•Electrodes

•Anode: 1.5” x 4” x 2

•Cathode: 1.5” x 18” x 2

•Platform

•Palletized Subsystems with spill containment where required.

•Features:

•PC Based System Controller

•Built to ATEX/US Class 1, Division 1 Standards

•Multi-Level Safety Design

•Detailed Operational / Maintenance Manuals

 



 13 

 

 



ASSEMBLY OF GASIFIER

 

All of the components will have a maximum width of 8 feet (2.44 Meters) so that
it can be transported. However, for operation in location they must be placed at
certain relative distances from each other and other equipment such as
buildings, roads, and vehicular traffic and property lines to meet safety code
regulations. Equipment will be placed in accordance to an approved site plan
meeting all local requirements.

 

ACCESSORIES

 

The above specified Gasifier is delivered (i) in fully operational and automatic
condition, (ii) with Operating Manual, and (iii) with spare electrodes for
initial testing and operation.

 

 

DISCLAIMER

 

The production of MagneGas varies greatly with even minimal changes in the
liquid feedstock. As an example when operating in water without any organic
contaminants the production of MagneGas is expected to be less than half the
maximum production indicated above.

 

 

ELECTRODES

 

The Gasifier as above specified shall be delivered with Electrodes sufficient
for initial testing and operation. All additional electrodes have to be
purchased from MagneGas. The use of electrodes not authorized by Manufacturer
implies the automatic termination of all warranties because of expected
malfunction as well as potential serious safety issues and possible damage to
the MagneGas Technology.

 

 14 

 



 



APPROVED LIQUID WASTE

 

The Gasifier should be solely used with liquid waste approved by the company in
writing. Any use of liquid waste not approved by the company will imply the
termination of the warranty and may cause damage to the Gasifier as well as
injury to the operators.

 

INSTALLATION

 

Buyer is responsible for all setups needed to install the Gasifier by using
Buyer’s technicians trained at the Manufacturers plant.

 

PRODUCT WARRANTIES

 

Manufacturer hereby warrants that Gasifier will be delivered as identified in
the Purchase Agreement to which this Exhibit A is attached and will have the
performance specified in this Exhibit A and the Agreement.

 

Manufacturer furthermore warrants the proper operation of the Automatic Control,
the Automatic Refill, and the Automatic Gas Station as herein stated for the
duration of one year from the date of delivery, said warranty covering the
payment by Manufacturer of all parts for their replacement.

 

All additional components of the Gasifier carry a warranty from their own
manufacturers. For instance, the Miller AC-DC Converters carry a written
warranty from their manufacturer, the US Miller Corporation, and the same
applies for pumps and other standard parts not manufactured by Manufacturer. All
such warranty details will be passed from Manufacturer to Buyer on or before
delivery.


 



 15 

 

 

EXHIBIT B

 

100 KW System Top Level Facility and Equipment Requirements

 

 

1.0System Electrical Service and Components



1.1480 VAC, 500 Amp, 3 Phase



1.2All electrical panels within:



1.2.1Class 1 Division 1 zone (25’ from emission source) shall be explosion proof



1.2.2Class 1 Division 2 zone (15’ from emission source) shall be explosion proof

 



2.0Control and Power Area



2.1Classification: Non-explosion proof



2.2Location: Indoors (air conditioned)



2.3Area: 12’x’12’x12’ (L x W x H)



2.4Limitations:



2.4.125’ separation from Class 1 Division 1 sources



2.4.215’ separation from Class 1 Division 2 sources



2.5Components:



2.5.1Control Subsystem with Operator Workstation



2.5.2Power Subsystem



 

3.0Main Plant Pallet



3.1Classification: Explosion Proof, Class 1 Division 1



3.2Location: Outdoors (preferably under roof with ridge vent, no more than 2
walls under roof)



3.3Area:



3.3.1Level



3.3.212’x’16’x15’ (L x W x H)



3.4Limitations:



3.4.1Keep clear from overhead power lines



3.4.225’ separation from property lines



3.4.325’ separation from non-explosion proof equipment



3.5Components:



3.5.1Feedstock Subsystem



3.5.2Venturi Subsystem



3.5.3Waste Tank

 



 16 

 

 

4.0Gas Subsystem Pallet



4.1Classification: Explosion Proof, Class 1 Division 1



4.2Location: Outdoors (preferably under roof with ridge vent, no more than 2
walls under roof)



4.3Area:



4.3.1Level



4.3.212’x’6’x8’ (L x W x H)



4.4Limitations:



4.4.1Keep clear from overhead power lines



4.4.225’ separation from property lines



4.4.325’ separation from non-explosion proof equipment



4.5Components:



4.5.1Filters



4.5.2Buffer Tanks



4.5.3Regulators

  

5.0Compressor Subsystem Pallet



5.1Classification: Explosion Proof, Class 1 Division 1



5.2Location: Outdoors (preferably under roof with ridge vent, no more than 2
walls)



5.3Area:



5.3.1Level



5.3.212’x’6’x8’ (L x W x H)



5.4Limitations:



5.4.1Keep clear from overhead power lines



5.4.225’ from property lines



5.4.325’ from non-explosion proof equipment



5.5Components:



5.5.1Compressors



5.5.2High Pressure Filters



5.5.3Fill Station



 

6.0Cooling Subsystem



6.1Classification: Non-explosion proof



6.2Location: Outdoors



6.3Area:



6.3.1Level cement pad



6.3.210’x’10’x8’ (L x W x H)



6.4Limitations:



6.4.125’ separation from Class 1 Division 1 sources



6.4.215’ separation from Class 1 Division 2 sources

 



 17 

 

 

6.5Components:



6.5.1Cooling Tower



6.5.2Water Pump

 

7.0Miscellaneous Equipment Requirements



7.1Explosion Proof Forklift shall be used for transporting cylinders cages, and
pallets when the system is producing gas.



7.2Spark-proof tools shall be used in all Class 1 Division 1 and Class 1
Division 2 zones.



7.3High Pressure Manifolds are required for filling multiple cylinders
simultaneously.



7.4Precision High Pressure Gauges are required to ensure proper filling level of
the cylinders.



7.5Reference Cylinder a reference cylinder must be established to ensure proper
filling level of cylinders across various temperature ranges.



7.6MagneGas/Harris regulators are required for regulating the MagneGas fuel
output pressure.

 

Flame Arrestors are required to prevent flashback.


 

 

 18 

 



EXHIBIT C

SPECIFIC GASIFIER WARRANTIES

 

 

MagneGas Plasma Arc Through Module and Electronic Controls

 

1 Year Parts and Labor Warranty excluding general maintenance



 

Direct Manufacturer Warranties*

 



  AMCOT Cooling Tower ST-80:   10 years parts and labor on outside casing      
    2 years parts and labor on the PVC fill           1 year parts and labor on
internal component         Miller SUBARC DC 1000: 3 years parts and labor      
  Heat Exchangers Thermal Transfer     Products C-1760-3.5-6-T: 1 year parts and
labor         Compressor COLTRI MCH/24 ETS: 1 year parts and labor         Moyno
Pump Model 44402: 1 year parts and labor



 
*In the event that the manufacturer of a component listed above changes, the
same warranty will apply.

 





 19 

 